Exhibit 99.1 Universal Hospital Services (UHOS)Deutsche High Yield ConferenceOctober 2007 Forward Looking Statements Body: Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995: Universal Hospital Services, Inc. believes statements in this presentation looking forward in time involve risks and uncertainties as detailed in our annual report on Form 10K for the year ended December 31, 2006 and Form 10Q for the 6 months ended June 30, 2007, filed with the Securities and Exchange Commission. This presentation contains non-GAAP measures as defined by SEC rules.Reconciliations of these measures to the most directly comparable GAAP measures are contained in the appendix. Leading provider of Medical Equipment Lifecycle ServicesEquipment rentalServicing of customer owned equipmentMonetize customer equipmentRelationships with> 7,400 customers, including:> hospitals> alternate care sites, and > manufacturersLargest most modern Rental fleet in the industry:~ 186,000 units owned and ~ 400,000 customer units managed and maintainedUHS - Who We Are
